PER CURIAM.
Terrance L. Beasley seeks a belated appeal because counsel who represented him in the trial court proceedings failed to honor his timely request that an appeal be taken. The state interposes no objection. Accordingly, we grant a belated appeal from judgment and sentence in Escambia County case number 97-5077. Upon issuance of mandate in this cause, a copy of the opinion shall be provided to the clerk of the trial court for treatment as a notice of appeal. Fla.R.App.P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
LAWRENCE, DAVIS and VAN NORTWICK, JJ., concur.